         Case 2:19-cv-05932-GAM Document 10 Filed 06/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



THORPE FAMILY TRUST, THORPE                         :
FARM, WADE KING, KINGS FARM,                        :
and KINGS GENERAL CONTRACTING,                      :
LLC,                                                :
                    Plaintiffs,                     :
                                                    :              CIVIL ACTION
                      v.                            :              No. 19-5932
                                                    :
DAVID KUHNS, Code Officer, in his official          :
and unofficial capacity, and UPPER                  :
MAKEFIELD TOWNSHIP,                                 :
                             Defendants.            :


McHUGH, J.                                                                        June 23, 2020

                                      MEMORANDUM

       This a pro se action brought by an individual plaintiff, Wade King, and a variety of

entities with whom Mr. King appears to be affiliated. Defendants have moved to dismiss all

of the Plaintiffs aside from Mr. King, on the ground that under 28 U.S.C. § 1654 they must

be represented by counsel, and they have further moved that Mr. King be required to file a

more definite statement of his claims. In response, Mr. King, purporting to act on behalf of

all Plaintiffs, seeks appointment of counsel before being required to proceed further. Mr.

King’s Motion will be denied, and Defendants’ Motions granted.

       As to Mr. King’s Motion, there is no right to counsel in a civil case. Parham v.

Johnson, 126 F.3d 454 (3d Cir. 1997). See also Turner v. Rogers, 564 U.S. 431 (2011).

Although this Court, like others, has programs seeking to recruit counsel in certain

categories of cases, this matter is not eligible for any of those programs. In that regard, it

should be noted that there are no funding sources available to federal courts to support
         Case 2:19-cv-05932-GAM Document 10 Filed 06/23/20 Page 2 of 3




appointment of counsel in civil cases, and in any event it is not apparent why Mr. King

cannot retain counsel, particularly when it appears that Mr. King seeks to assert rights on

behalf of a trust and various business entities. Mr. King’s Motion will therefore be denied.

       As to Thorpe Family Trust, Kings General Contracting, LLC, Thorpe Farm, and Kings

Farm, I am persuaded that they must be represented by counsel. Within the Third Circuit,

analysis regarding non-individual parties and legal representation must begin with Simbraw, Inc.

v. United States, 367 F.2d 373, 373-74 (3d Cir. 1966). There, the Court of Appeals closely

analyzed 28 U.S.C. § 1654 and concluded that corporations must be represented by

attorneys. Id. Specifically, it held that a corporation may not be represented by its president in

court but must instead retain counsel. Id.; see also Pennsylvania Business Bank v. Biz Bank

Corp., 330 F. Supp. 2d 511, 513 n.1 (E.D. Pa. 2004) (holding that a corporation may not appear

pro se and may not be represented by anyone other than licensed counsel); In re Earle Indus., 67

B.R. 822, 823 (E.D. Pa. 1986) (denying without prejudice a motion filed by the defendant

corporation’s treasurer because he was not an attorney and, therefore, could not represent the

corporation). The same principle has been applied to organizations. MOVE Organization v.

Dept. of Justice, 555 F. Supp. 684, 692 (E.D. Pa. 1983) (Giles, C.J.) (“Because organizational

personality is a legal fiction, appearance in propria persona is impossible.”). Other Circuits have

also recognized the general rule and have extended it to limited liability companies, Lattanzio v.

COMTA, 481 F.3d 137, 140 (2d Cir. 2007), and to trusts, Knoefler v. United Bank of Bismarck,

20 F.3d 347, 347-48 (8th Cir. 1994).

       The claims of all plaintiffs except Mr. King will therefore be dismissed without

prejudice.
           Case 2:19-cv-05932-GAM Document 10 Filed 06/23/20 Page 3 of 3




       Finally, Defendants’ Motion for a More Definite Statement will be granted. Although

Mr. King is proceeding pro se and is entitled to some latitude, I agree that there are deficiencies

in the Complaint that make it problematic for Defendants to respond. Defendants have also

made a strong prima facie showing that this action must be closely scrutinized to determine

whether Mr. King is seeking to re-litigate issues already adjudicated by my colleague Judge Rufe

in Thorpe v. Upper Makefield Township, et al, No. 2:14-cv-6154. Specificity in pleading

assumes greater significance in a case where there is a justifiable concern of duplicative

actions.

       An appropriate Order follows.

                                                      s/ Gerald Austin McHugh
                                                      United States District Judge
